In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 15-1340V
                                    Filed: November 8, 2016
                                       TO BE PUBLISHED
*********************************
KEVIN FINNEGAN,                                   *
                                                  *
                         Petitioner,              *
v.                                                *       Attorneys’ Fees and Costs;
                                                  *       Appropriate Hourly Rate;
SECRETARY OF HEALTH                               *       Rate for Travel; Special
AND HUMAN SERVICES,                               *       Processing Unit (“SPU”)
                                                  *
                         Respondent.              *
                                                  *
****************************
Amber Diane Wilson, Maglio Christopher & Toale, PA, Washington, DC, for petitioner.
Jennifer Leigh Reynaud, U.S. Department of Justice, Washington, DC, for respondent.

                      DECISION ON ATTORNEYS’ FEES AND COSTS1

Dorsey, Chief Special Master:

         On November 6, 2015, Kevin Finnegan (“petitioner”) filed a petition for
compensation under the National Vaccine Injury Compensation Program, 42 U.S.C.
§300aa-10, et seq.,2 (the “Vaccine Act”). Petitioner alleged that he sustained a left
shoulder injury, later diagnosed as brachial neuritis, as a result of receiving an influenza
(“flu”) vaccine on January 6, 2015. Petition at 1-2. On August 18, 2016, the
undersigned issued a decision awarding $289,861.09, in compensation to petitioner
based on the parties’ joint stipulation. (ECF No. 28). Judgment entered on August 29,
2016. (ECF No. 30).

      On September 27, 2016, petitioner filed an unopposed motion requesting
$10,833.50 in attorneys’ fees and $948.64 in attorneys’ costs for a total amount of

1
  Because this decision contains a reasoned explanation for the action in this case, the undersigned
intends to post it on the United States Court of Federal Claims' website, in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
$11,782.14. Motion for Attorneys’ Fees and Costs (“Pet. Motion”) at ¶¶ 2-3, 7 (ECF No.
31). Petitioner incurred no out-of-pocket expenses.3 In petitioner’s motion, he states
that respondent does not object to the overall amount being requested by petitioner “as
it is not an unreasonable amount to have been incurred for proceedings in this case to
date.” Id. at ¶5, 1.

       On October 27, 2016, the undersigned issued a reasoned decision in Solomon v.
Sec’y of Health & Human Servs., No. 14-748V (Fed. Cl. Spec. Mstr. Oct. 27, 2016),
addressing the issue of the appropriate hourly rate for petitioner’s attorney, Amber
Wilson. The undersigned concluded that the appropriate hourly rate for Ms. Wilson’s
work performed in 2014-15 is $225 and in 2016 is $275. The undersigned also
addressed the appropriate hourly rate for attorney travel time, which the undersigned
held should be billed at one-half of the normal hourly billing rate.

       The undersigned has reviewed the billing records submitted with petitioner’s
motion for fees. In the undersigned’s experience, the request appears reasonable, and
the undersigned finds no cause to reduce the number of hours requested or the amount
requested in costs. However, consistent with Solomon, supra, the undersigned reduces
the award to reflect the appropriate hourly billing rate for Ms. Wilson and a rate
reduction for travel time.

        Petitioner billed 7.5 hours of time for work performed by Ms. Wilson in 2015 at a
rate of $295. Consistent with Solomon, undersigned finds that an appropriate rate for
Ms. Wilson’s work in 2015 is $225. Thus, petitioner’s award is reduced by the resulting
difference, $525. Petitioner billed 8.9 hours at a rate of $301 for work performed in
2016. Again, consistent with Solomon, undersigned finds that an appropriate rate for
Ms. Wilson’s work in 2016 is $275. Thus, petitioner’s award is further reduced by the
resulting difference, $231.40.

        The undersigned has also determined that petitioner shall be paid for Ms.
Wilson’s time spent traveling at one-half of her normal hourly billing rate. Petitioner
billed for 2 hours of travel by Ms. Wilson in 2016. Thus, petitioner’s award is further
reduced by $275 to reflect the reduction in hourly rate from $275 to $137.50. The total
amount deducted from the amount of attorneys’ fees requested by petitioner is
$1,031.40.

        The amount of attorneys’ costs requested by petitioner is $948.64. Although
petitioner failed to produce documentation of one expense, a $14.79 charge for a
payment to Worldwide Express for a UPS delivery of the stipulation to the Department
of Justice, the undersigned finds the undocumented amount to be reasonable and


3
  In compliance with General Order #9, petitioner filed a signed statement indicating he incurred no out-of-
pocket expenses. See Exhibit 14, filed as an Attachment to Pet. Motion. Additionally, in accordance with
General Order #9, petitioner’s counsel indicated in the motion for attorneys’ fees and costs that petitioner
incurred no out-of-pocket expenses. See Pet. Motion at ¶ 3.


                                                     2
related to the proceedings in this case. Thus, petitioner is awarded the full amount of
costs claimed, $948.64.

      For the reasons discussed below, the undersigned reduces the amount
requested by petitioner and awards $1,031.40 in attorneys’ fees, and awards the full
amount claimed for costs of $948.64, for a total award of $10,750.74.

       The undersigned awards a total award of $10,750.744 payable jointly to
petitioner and petitioner’s counsel, Amber Wilson.

        The clerk of the court shall enter judgment in accordance herewith.5

IT IS SO ORDERED.
                                                          s/Nora Beth Dorsey
                                                          Nora Beth Dorsey
                                                          Chief Special Master




4
 This amount is intended to cover all legal expenses incurred in this matter. This award encompasses all
charges by the attorney against a client, “advanced costs” as well as fees for legal services rendered.
Furthermore, § 15(e)(3) prevents an attorney from charging or collecting fees (including costs) that would
be in addition to the amount awarded herein. See generally Beck v. Sec’y of Health & Human Servs.,
924 F.2d 1029 (Fed. Cir.1991).
5
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                      3